Citation Nr: 1207343	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin condition, unspecified.

2. Entitlement to service connection for schizoid personality disorder, claimed as a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend, in substance, that the Veteran has an unspecified skin condition and schizoid personality disorder as a result of his military service. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Generally, however, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the disorder by superimposed disease or injury. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993); Carpenter v. Brown , 8 Vet. App. 240, 245   (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

VA is also required to provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

From a review of the Veteran service treatment record, a March 1972 entrance examination does not report a skin disorder or a mental condition.  However, the Veteran's February 1976 separation examination report does note abnormal skin and that he was diagnosed with a schizoid personality disorder.  No specific diagnosis for his skin disorder was given.

The Veteran's post-service treatment records do not report any treatment for a schizoid personality disorder or a mental disorder.  However, the records do indicate the Veteran was examined for a skin condition in September 2003 at the Winter Haven Hospital where he was diagnosed with "skin, left ear (excision biopsy with frozen section margin control): Well differentiated squamous cell carcinoma, lateral and deep margins free of neoplasia." 

The Veteran contends that it is clear from his service treatment records these conditions began during service as he did not have a mental condition prior to service and as there is no evidence is a family trait. 

Despite the lack of a clear diagnosis, based on the evidence of a skin condition and schizoid personality disorder noted during service, the Veteran's lay contentions that they are related to his military service, and as he has not been afforded a VA examination for these conditions, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded VA examinations to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

Finally, the record reflects that the Veteran is in receipt of Social Security benefits.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist. See 38 C.F.R. § 3.159(c)(2) and (3)  (2011); see also Lind v. Principi, 3 Vet. App. 493, 494   (1992); Marciniak v. Brown, 10 Vet. App. 198, 204   (1997). 

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding SSA records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency. If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1) 

2. Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any diagnosed skin condition.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's skin condition is related to his military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Additionally, the examiner should consider and address the Veteran's service and post-service treatment records, specifically the Veteran's February 1976 separation examination reporting a skin abnormality.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Schedule the Veteran for a VA psychiatric examination.  The examiner should diagnose any psychiatric disorder found to be present. 

(1) If a personality disorder is diagnosed:

A. The examiner should indicate whether the Veteran's personality disorder is a congenital defect or disease. 

B. If the Veteran's personality disorder is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during her period of active duty. 

(2) For any acquired psychiatric disorder diagnosed:

is it at least as likely as not that any current psychiatric disorder(s), had its onset in service 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

Additionally, the examiner should consider and address the Veteran's service and post-service treatment records, specifically the Veteran's February 1976 separation examination reporting a diagnosis of schizoid personality disorder.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran, and his representative, a supplemental statement of the case and afford him, and his representative, the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

